Case 8:19-cv-01257-JFW-PJW Document 63 Filed 01/13/20 Page 1 of 21 Page ID #:466



     THE AFTERGOOD LAW FIRM
 1   Aaron D. Aftergood (239853)
       aaron@aftergoodesq.com
 2   1880 Century Park East, Suite 200
     Los Angeles, CA 90067
 3   Telephone: (310) 550-5221
     Facsimile: (310) 496-2840
 4
     Taylor T. Smith
 5     tsmith@woodrowpeluso.com
     WOODROW & PELUSO, LLC
 6   3900 East Mexico Avenue, Suite 300
     Denver, Colorado 80120
 7   Telephone: (720) 213-0675
     Facsimile: (303) 927-0809
 8
     Attorneys for Plaintiff Bryce Abbink
 9   and the alleged Classes
10
                    IN THE UNITED STATES DISTRICT COURT
11                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION
12
13   Bryce Abbink, individually and on
     behalf of all others similarly situated,               Case No. 8:19-cv-01257-JFW-PJWx
14
                                   Plaintiff,              NOTICE OF MOTION AND
15
     v.                                                    MOTION FOR DEFAULT
16                                                         JUDGMENT AGAINST LEND
     Experian Information Solutions, Inc.,                 TECH LOANS, INC.
17   an Ohio corporation, Lend Tech
     Loans, Inc., a California corporation,                Date: February 10, 2020
18   and Unified Document Services, LLC,                   Time: 1:30 p.m.
     a California Limited Liability                        Judge: Hon. John F. Walter
19   Company,                                              Courtroom: 7A
                                                           Complaint Filed: June 21, 2019
20                                 Defendants.             Pretrial Conf.: June 12, 2020
                                                           Trial Date: June 23, 2020
21
           PLEASE TAKE NOTICE that on Monday, February 10, 2020 at 1:30 p.m.,
22
     or as soon thereafter as counsel may be heard, counsel for Plaintiff Bryce Abbink
23
     (“Plaintiff” or “Abbink”) shall appear before the Honorable John F. Walter or any
24
     judge sitting in his stead in Courtroom 7A of the United States District Court for the
25
     Central District of California, United States Courthouse, 350 W. 1st Street, Los
26
     Angeles, CA 90012 and present Plaintiff’s Motion for Default Judgment Against
27
28
              Notice of Motion and Motion for Default Judgment Against Lend Tech Loans, Inc.
Case 8:19-cv-01257-JFW-PJW Document 63 Filed 01/13/20 Page 2 of 21 Page ID #:467




 1   Lend Tech Loans, Inc. This Motion is based on this Notice and Motion, the
 2   Memorandum in Support of the Motion, oral argument of counsel, and any other
 3   matter that may be submitted at the hearing.
 4         The undersigned further states that compliance with Local Rule 7-3 is not
 5   feasible because Lend Tech Loans, Inc. has not yet appeared in this litigation.
 6
 7                                                 Respectfully submitted,
 8   Dated: January 13, 2020                       Bryce Abbink, individually and on behalf of
 9                                                 all others similarly situated,
10
                                          By:       /s/ Taylor T. Smith
11                                                 One of Plaintiff’s Attorneys
12                                                 Aaron D. Aftergood (239853)
                                                     aaron@aftergoodesq.com
13                                                 THE AFTERGOOD LAW FIRM
                                                   1880 Century Park East, Suite 200
14                                                 Los Angeles, CA 90067
                                                   Telephone: (310) 550-5221
15                                                 Facsimile: (310) 496-2840
16                                                 Taylor T. Smith (admitted pro hac vice)
                                                     tsmith@woodrowpeluso.com
17                                                 WOODROW & PELUSO, LLC
                                                   3900 East Mexico Avenue, Suite 300
18                                                 Denver, Colorado 80210
                                                   Telephone: (720) 213-0675
19                                                 Facsimile: (303) 927-0809
20                                                 Attorneys for Plaintiff and the Classes
21
22
23
24
25
26
27
28
                 Notice of Motion and Motion for Default Judgment Against Lend Tech Loans, Inc.
                                                     - ii -
Case 8:19-cv-01257-JFW-PJW Document 63 Filed 01/13/20 Page 3 of 21 Page ID #:468




 1                                          TABLE OF CONTENTS
 2   TABLE OF AUTHORITIES .................................................................................... iv
 3   I.      INTRODUCTION ........................................................................................... 1
 4   II.     LEGAL, FACTUAL, AND PROCEDURAL BACKGROUND .................... 2
 5   III.    ARGUMENT................................................................................................... 4
 6           A.       The Court Has Jurisdiction Over Both The Defendant As Well As The
 7                    Subject Matter of this Case. .................................................................. 4
 8           B.       Plaintiff Has Complied With The Procedural Requirements For Entry
 9                    Of Default Judgment Against Lend Tech. ............................................ 5
10           C.       An Examination Of The Eitel Factors Favors The Entry of Default. ... 6
11                    1.       Plaintiff would suffer substantial prejudice absent a default...... 6
12                    2.       Default Judgment is warranted here because the well-pleaded
13                             allegations of Plaintiff’s Complaint establish that Lend Tech
14                             violated the FCRA. ..................................................................... 7
15                             (a)      Plaintiff sufficiently alleges that Lend Tech willfully
16                                      violated the FCRA by obtaining his consumer report
17                                      absent any permissible purpose. ....................................... 8
18                             (b)      Plaintiff sufficiently alleges that Lend Tech resold his
19                                      consumer report to UDS in violation of the FCRA.......... 9
20                    3.       The sum of money at stake is reasonable. ................................ 10
21                    4.       Lend Tech failed to appear, as such, no dispute concerning
22                             material facts exists. .................................................................. 12
23                    5.       Lend Tech’s default was not the result of excusable neglect. .. 12
24                    6.       Lend Tech’s refusal to appear or respond renders a decision on
25                             the merits effectively impossible. ............................................. 13
26   IV.     CONCLUSION ............................................................................................. 14
27
28
                     Notice of Motion and Motion for Default Judgment Against Lend Tech Loans, Inc.
                                                            - iii -
Case 8:19-cv-01257-JFW-PJW Document 63 Filed 01/13/20 Page 4 of 21 Page ID #:469




 1                                         TABLE OF AUTHORITIES
 2   Anthony California, Inc. v. Fire Power Co., Ltd., Case No. EDCV 15–876 JGB
 3                    (SPx), 2015 WL 12866272 (C.D. Cal. Dec. 3, 2015) ........................... 4
 4   Arndt v. Capital One Bank USA, N.A., ED CV 17-1036 FMO (JPRx), 2017 WL
 5                    3834722 (C.D. Cal. Aug. 31, 2017) ...................................................... 4
 6   Design Collection, Inc. v. Unlimited Avenues, Inc., Case No. CV 18-2481 FMO
 7                    (JCx), 2019 WL 988679 (C.D. Cal. Jan. 18, 2019) ............................ 14
 8   DIRECTV, Inc. v. Hoa Huynh, 503 F.3d 847 (9th Cir. 2007) ................................... 6
 9   Ebueng v. Credit One Bank, N.A., Case No. EDCV-17-01991-MWF (ASx), 2018
10                    WL 6010355 (C.D. Cal. Feb. 20, 2018).............................................. 11
11   Eitel v. McCool, 782 F.2d 1470 (9th Cir. 1986) ........................................................ 6
12   Elektra Entertainment Group, Inc. v. Crawford,
13                    226 F.R.D. 388 (C.D. Cal. 2005) .................................................... 7, 12
14   Geddes v. United Financial Group, 559 F.2d 557 (9th Cir. 1977) ........................... 6
15   Ibarra v. Hernandez, Case No. CV 15-6169 DMG (ASx), 2016 WL 8849021 (C.D.
16                    Cal. Jan. 15, 2016)............................................................................... 13
17   In re Tuli, 172 F.3d 707 (9th Cir. 1999) .................................................................... 4
18   Joe Hand Prod., Inc. v. Behari, No. 2:12–cv–1522 KJM AC, 2013 WL 1129311
19                    (E.D. Cal. Mar. 18, 2013).................................................................... 13
20   Kausch v. Wilmore, No. SACV 07–817 AG (MLGx), 2009 WL 481346 (C.D. Cal.
21                    2009)...................................................................................................... 9
22   Landstar Ranger, Inc. v. Parth Enterprises, Inc., 725 F.Supp.2d 916 (C.D. Cal.
23                    2010)................................................................................................ 8, 12
24   Medici Textile, Inc. v. Mystique Apparel Group Inc., Case No. CV 18-8428 FMO
25                    (MAAx), 2019 WL 3099679 (C.D. Cal. Apr. 8, 2019) ...................... 11
26   Myers v. Bennett Law Offices, 238 F.Supp.2d 1196 (D. Nev. 2002) .................... 8, 9
27
28
                     Notice of Motion and Motion for Default Judgment Against Lend Tech Loans, Inc.
                                                                - iv -
Case 8:19-cv-01257-JFW-PJW Document 63 Filed 01/13/20 Page 5 of 21 Page ID #:470




 1   Nayab v. Capital One Bank (USA), N.A., 942 F.3d 480 (9th Cir. 2019) ................... 8
 2   PepsiCo, Inc. v. California Security Cans,
 3                      238 F.Supp.2d 1172 (C.D. Cal. 2002) ......................................... passim
 4   Vogel v. Rite Aid Corp. 992 F.Supp.2d 998 (C.D. Cal. 2014)............................. 7, 13
 5   Wecosign, Inc. v. IFG Holdings, Inc.,
 6                      845 F.Supp.2d 1072 (C.D. Cal 2012) ........................................... 13, 14
 7   Zaby v. Perfection Collection, LLC, Case No. 2:19-cv-00539-RFB-DJA, 2019 WL
 8                      5067184 (D. Nev. Oct. 9, 2019) .......................................................... 11
 9   5960 Bonsall, LLC v. Lanix Exploration Inc., CASE NO. CV 15-03628 MMM
10                      (PJWx), 2015 WL 12696201 (C.D. Cal. Oct. 15, 2015) ...................... 7
11
12   STATUTES, RULES, SECONDARY SOURCES
13   15 U.S.C. § 1681b, et seq. ..................................................................................... 1, 8
14   15 U.S.C. § 1681e, et seq..................................................................................... 9, 10
15   15 U.S.C. § 1681n, et seq. ................................................................................... 8, 11
16   Fed. R. Civ. P. 55 ....................................................................................................... 5
17   Local Rule 55-1.......................................................................................................... 5
18
19
20
21
22
23
24
25
26
27
28
                       Notice of Motion and Motion for Default Judgment Against Lend Tech Loans, Inc.
                                                                -v-
Case 8:19-cv-01257-JFW-PJW Document 63 Filed 01/13/20 Page 6 of 21 Page ID #:471




 1                MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3           This case challenges Defendant Lend Tech Loans, Inc.’s (“Lend Tech” or
 4   “Defendant”) violations of the Fair Credit Reporting Act (“FCRA” or “Act”), 15
 5   U.S.C. § 1681b, et seq.—specifically, its prohibition against obtaining consumer
 6   reports absent any permissible purpose and its protections against the unlawful
 7   resale of consumer reports. Plaintiff Bryce Abbink (“Abbink” or “Plaintiff”) filed
 8   his Complaint on June 21, 2019 and obtained service on Lend Tech on September
 9   26, 2019. To date, Lend Tech has failed to appear, answer, or otherwise respond to
10   the Complaint.
11           As a result of its refusal to engage in this litigation, this Court should enter
12   default judgment against Lend Tech. The Complaint contains well-pleaded
13   allegations that detail Lend Tech’s willful violations of the FCRA. The facts are
14   straightforward: Lend Tech obtained Plaintiff’s consumer report for the stated
15   purpose of making a firm offer of credit. However, Lend Tech never provided
16   Plaintiff any firm offer of credit. Moreover, Lend Tech never possessed any
17   permissible purpose to obtain Plaintiff’s report at all. Instead, Lend Tech obtained
18   his consumer report and then resold the report to Defendant Unified Document
19   Services, LLC (“UDS”)—who likewise possessed no permissible purpose for
20   obtaining the report. Hence, Lend Tech willfully violated the FCRA by obtaining
21   the consumer reports absent a permissible purpose and again by unlawfully selling
22   the report to a third party, UDS.
23         Furthermore, default judgment is warranted here because each of the Eitel
24   factors—which the Ninth Circuit requires district courts to analyze—argues in favor
25   of default. First, absent a default judgment Plaintiff would suffer substantial
26   prejudice because he would lack any practical remedy. Second, Plaintiff’s well-
27
28
                 Notice of Motion and Motion for Default Judgment Against Lend Tech Loans, Inc.
                                                     -1-
Case 8:19-cv-01257-JFW-PJW Document 63 Filed 01/13/20 Page 7 of 21 Page ID #:472




 1   pleaded allegations demonstrate straightforward violations of the FCRA. Third, the
 2   sum of money at stake is reasonable given that Plaintiff seeks statutory damages.
 3   Fourth, no dispute of material facts exists because Defendant has failed to answer or
 4   otherwise respond. Fifth, Defendant has received ample notice of this lawsuit and
 5   its default was not the product of excusable neglect. Sixth, a decision on the merits,
 6   while favored, is simply not possible given Lend Tech’s wholesale refusal to
 7   participate in the litigation.
 8           In short, the Court should enter default judgment against Lend Tech and in
 9   favor of Plaintiff.
10   II.    LEGAL, FACTUAL, AND PROCEDURAL BACKGROUND
11          Lend Tech is a corporation incorporated and existing under the laws of the
12   State of California. (Compl. ¶ 18.) Lend Tech claims to engage in the business of
13   mortgage lending. (Id. ¶ 24.) However, Lend Tech does not offer consumers any
14   form or credit or insurance at all. (Id. ¶ 28.)
15          Regardless, in or around January 2019, Lend Tech submitted a request to
16   Defendant Experian Information Solutions, Inc. (“Experian”) to obtain information
17   contained in Plaintiff’s consumer report. (Id. ¶ 26.) In making the request, Lend
18   Tech represented that it intended to use the report for the stated purported purpose
19   of making a firm offer of credit. (Id. ¶ 48.) However, Lend Tech never possessed
20   any permissible purpose for actually obtaining Plaintiff’s consumer report. (Id. ¶
21   49.) Moreover, Lend Tech has never provided Plaintiff with a firm offer of credit.
22   (Id. ¶¶ 28, 50.)
23          Rather, Lend Tech obtained Plaintiff’s consumer report and later resold his
24   report to UDS. (Id. ¶ 31.) In doing so, Lend Tech made no effort to ensure that UDS
25   had a permissible purpose for obtaining a consumer report. (Id. ¶ 76.) Indeed, UDS
26   did not possess any permissible purpose. (Id. ¶¶ 77-79, 87.) Instead, UDS used this
27
28
                  Notice of Motion and Motion for Default Judgment Against Lend Tech Loans, Inc.
                                                      -2-
Case 8:19-cv-01257-JFW-PJW Document 63 Filed 01/13/20 Page 8 of 21 Page ID #:473




 1   information to target, via direct mailings, Plaintiff for the purpose of soliciting him
 2   to purchase its “fee-based application assistance” service. (Id. ¶ 32.) For a
 3   substantial fee, UDS offers to complete documents on behalf of consumers to
 4   consolidate their federal student loans—paperwork that can be easily completed for
 5   free via the Dept. of Education. (Id. ¶ 32.) To be clear, UDS does not offer
 6   consumers any form of credit at all. (Id. ¶ 88.) The Department of Education even
 7   warns consumers not to fall prey the deceptive practices of companies like UDS.
 8   (Id. ¶¶ 32, 89.) Regardless, UDS used the personal information in Plaintiff’s
 9   consumer report that it obtained from Lend Tech (and originally from Experian) to
10   target him. (Compl., Ex. A.) The mailer prominently featured Plaintiff’s total
11   federal student loan debt, statements indicating that he may be eligible for
12   consolidation of his federal student loans, and various other misleading statements.
13   (Id.)
14           On June 21, 2019, Plaintiff filed his Class Action Complaint challenging
15   Lend Tech’s unlawful practices. (Dkt. 1.) Plaintiff attempted service at three
16   different addresses—including both of Lend Tech’s purported business addresses as
17   well as Lend Tech’s president’s home address. (See Dkt. 31.) Thereafter, Plaintiff
18   moved the Court for an Order permitting service upon Lend Tech via the California
19   Secretary of State. (Id.) On September 12, 2019, the Court issued its Order
20   permitting Lend Tech to be served via the Secretary of State. (Dkt. 43.) On
21   September 16, 2019, Plaintiff delivered a copy of the complaint, summons, and all
22   other initiating documents to the California Secretary of State—thus, service was
23   deemed complete upon Lend Tech on September 26, 2019. (Dkt. 45.) Lend Tech’s
24   deadline to answer or respond was October 17, 2019. (Id.)
25           On December 16, 2019, having received no response to the Complaint,
26   Plaintiff filed his Request for Entry of Default pursuant to Rule 55(a). (Dkt. 54.)
27
28
                  Notice of Motion and Motion for Default Judgment Against Lend Tech Loans, Inc.
                                                      -3-
Case 8:19-cv-01257-JFW-PJW Document 63 Filed 01/13/20 Page 9 of 21 Page ID #:474




 1   Plaintiff mailed a copy of the Request for Entry of Default to Lend Tech at both of
 2   its purported business addresses. (Dkt. 54-3.) The clerk entered default on
 3   December 17, 2019. (Dkt. 57.)
 4          Based on these facts, the Court should enter default judgment in favor of
 5   Plaintiff Abbink and against Lend Tech.
 6   III.   ARGUMENT
 7          The Court should enter default judgment in Plaintiff’s favor based on the
 8   well-pleaded allegations. Plaintiff has complied with the procedural requires
 9   imposed by L.R. 55, and each of the Eitel factors weighs in Plaintiff’s favor. As
10   such, and as explained further below, default judgment is warranted here.
11          A.    The Court Has Jurisdiction Over Both The Defendant As Well As
12                The Subject Matter of this Case.
13          “When entry of judgment is sought against a party who has failed to plead or
14   otherwise defend, a district court has an affirmative duty to look into its jurisdiction
15   over both the subject matter and the parties.” In re Tuli, 172 F.3d 707, 712 (9th Cir.
16   1999). Courts clearly possess personal jurisdiction over resident corporations that
17   are either incorporated in the forum state or who maintain their principal place of
18   business there. See Anthony California, Inc. v. Fire Power Co., Ltd., Case No.
19   EDCV 15–876 JGB (SPx), 2015 WL 12866272, at *3 (C.D. Cal. Dec. 3, 2015)
20   (citation omitted) (“The “paradigm bases for general jurisdiction” for a corporation
21   are its place of incorporation and principal place of business.”). Further, federal
22   district courts possess subject matter jurisdiction over claims that arise under the
23   FCRA pursuant to 28 U.S.C. § 1331. See Arndt v. Capital One Bank USA, N.A., ED
24   CV 17-1036 FMO (JPRx), 2017 WL 3834722, at *2 (C.D. Cal. Aug. 31, 2017)
25   (“[T]he complaint asserted claims under the FDCPA and FCRA . . . and thus the
26   court had federal question jurisdiction over those claims.).
27
28
                  Notice of Motion and Motion for Default Judgment Against Lend Tech Loans, Inc.
                                                      -4-
Case 8:19-cv-01257-JFW-PJW Document 63 Filed 01/13/20 Page 10 of 21 Page ID #:475




  1         Applied here, Lend Tech is a California corporation with its principal place
  2   of business in Santa Ana, California. Nothing more is needed to establish personal
  3   jurisdiction. Further, given that Plaintiff alleges violations of the FCRA, this Court
  4   properly possesses subject matter jurisdiction over the FCRA claims asserted
  5   against Lend Tech. Accordingly, the Court has jurisdiction over both the subject
  6   matter and the parties.
  7         B.     Plaintiff Has Complied With The Procedural Requirements For
  8                Entry Of Default Judgment Against Lend Tech.
  9         Prior to entering default judgment, Plaintiff must satisfy the procedural
 10   requirements imposed by Fed. R. Civ. P. 55 and L.R. 55-1. See PepsiCo, Inc. v.
 11   California Security Cans, 238 F.Supp.2d 1172, 1175 (C.D. Cal. 2002). Fed. R. Civ.
 12   P. 55(a) requires that the Court Clerk properly enter default against the defendant.
 13   See id. at 1175; see also Fed. R. Civ. P. 55(a). Additionally, a plaintiff seeking
 14   default judgment must also comply with L.R. 55-1, which requires plaintiff to
 15   submit an affidavit including the following information: (1) when and against what
 16   party the default was entered; (2) the identification of the pleading to which default
 17   was entered; (3) whether the defaulting party is an infant or incompetent person,
 18   and if so, whether that person is represented by a general guardian, committee,
 19   conservator or other representative; (4) that the Servicemembers Civil Relief Act
 20   (50 U.S.C. App. § 521) does not apply; and (5) that notice has been served on the
 21   defaulting party, if required by Fed. R. Civ. P. 55(b)(2). See L.R. 55-1.
 22         In this case, Plaintiff has complied with the procedural prerequisites to
 23   default judgment. The Court Clerk properly entered default against Lend Tech on
 24   December 17, 2019. (See Declaration of Taylor T. Smith (“Smith Decl.”), ¶ 7; see
 25   also Dkt. 57.) Lend Tech was properly served and failed to respond to Plaintiff’s
 26   Complaint. (Smith Decl. ¶¶ 4-5.) Consequently, Plaintiff seeks entry of default
 27
 28
                   Notice of Motion and Motion for Default Judgment Against Lend Tech Loans, Inc.
                                                       -5-
Case 8:19-cv-01257-JFW-PJW Document 63 Filed 01/13/20 Page 11 of 21 Page ID #:476




  1   judgment with respect to the claims asserted within his Complaint. (Id. ¶ 8.)
  2   Further, Lend Tech is a corporation incorporated and existing under the laws of the
  3   State of California. As such, the defaulting party is neither an infant nor an
  4   incompetent person. (Id. ¶ 9.) Further, the Servicemembers Civil Relief Act is not
  5   implicated. (Id. ¶ 10.) Finally, Plaintiff will serve Lend Tech with a copy of his
  6   application for default judgment by U.S. Mail. (Id. ¶ 12.)
  7           Accordingly, Plaintiff has complied with the procedural requirements of
  8   default judgment, and the Court may properly enter default judgment against Lend
  9   Tech.
 10           C.    An Examination Of The Eitel Factors Favors The Entry of Default.
 11           Upon entry of default, “the factual allegations of the complaint, except those
 12   relating to the amount of damages, will be taken as true.” Geddes v. United
 13   Financial Group, 559 F.2d 557, 560 (9th Cir. 1977). “However, a ‘defendant is not
 14   held to admit facts that are not well-pleaded or to admit conclusions of law.’”
 15   DIRECTV, Inc. v. Hoa Huynh, 503 F.3d 847, 854 (9th Cir. 2007) (citation omitted).
 16           When exercising discretion as to the entry of default judgment, the Ninth
 17   Circuit requires the Court to analyze the following Eitel Factors: “(1) the possibility
 18   of prejudice to the plaintiff, (2) the merits of plaintiff's substantive claim, (3) the
 19   sufficiency of the complaint, (4) the sum of money at stake in the action; (5) the
 20   possibility of a dispute concerning material facts; (6) whether the default was due to
 21   excusable neglect, and (7) the strong policy underlying the Federal Rules of Civil
 22   Procedure favoring decisions on the merits.” Eitel v. McCool, 782 F.2d 1470, 1471-
 23   72 (9th Cir. 1986). As explained below, each of these factors weighs in favor of
 24   granting this motion for default judgment.
 25                 1.      Plaintiff would suffer substantial prejudice absent a default.
 26           The first Eitel factor examines whether Plaintiff would suffer prejudice
 27
 28
                    Notice of Motion and Motion for Default Judgment Against Lend Tech Loans, Inc.
                                                        -6-
Case 8:19-cv-01257-JFW-PJW Document 63 Filed 01/13/20 Page 12 of 21 Page ID #:477




  1   absent entry of default judgment. Vogel v. Rite Aid Corp. 992 F.Supp.2d 998, 1007
  2   (C.D. Cal. 2014). Courts typically find sufficient prejudice when plaintiffs are left
  3   with no other recourse against the defendant. See id. (“Absent entry of a default
  4   judgment, Vogel will most likely be without recourse against Knight”); see also
  5   Elektra Entertainment Group, Inc. v. Crawford, 226 F.R.D. 388, 392 (C.D. Cal.
  6   2005) (“Plaintiffs would suffer prejudice if the default judgment is not entered
  7   because Plaintiffs would be denied the right to judicial resolution of the claims
  8   presented, and would be without other recourse for recovery.”); see also 5960
  9   Bonsall, LLC v. Lanix Exploration Inc., CASE NO. CV 15-03628 MMM (PJWx),
 10   2015 WL 12696201, *5 (C.D. Cal. Oct. 15, 2015) (“Because defendants have not
 11   responded to plaintiff's complaint or properly appeared, plaintiffs may be left
 12   without recourse against defendants if default judgment were not entered in its
 13   favor.”).
 14         Here, absent an entry for default judgment, Plaintiff will face substantial
 15   prejudice. That is, Abbink would be left without any recourse for the invasions of
 16   privacy that he has suffered. Moreover, Plaintiff’s consumer report has already been
 17   sold to at least one other company and has likely been sold to others. In short, the
 18   prospect of prejudice against Plaintiff weighs heavily in favor of granting Plaintiff’s
 19   motion for default judgment.
 20                2.      Default Judgment is warranted here because the well-
 21                        pleaded allegations of Plaintiff’s Complaint establish that
 22                        Lend Tech violated the FCRA.
 23         “The second and third Eitel factors ‘require that a plaintiff state a claim on
 24   which [it] may recover.’” Vogel, 992 F.Supp.2d at 1007. Put simply, these factors
 25   argue in favor of default when plaintiff has stated a claim for relief consistent with
 26   the Rule 8 pleading standards. See Landstar Ranger, Inc. v. Parth Enterprises, Inc.,
 27
 28
                   Notice of Motion and Motion for Default Judgment Against Lend Tech Loans, Inc.
                                                       -7-
Case 8:19-cv-01257-JFW-PJW Document 63 Filed 01/13/20 Page 13 of 21 Page ID #:478




  1   725 F.Supp.2d 916, 920 (C.D. Cal. 2010); see also PepsiCo, Inc., 238 F.Supp.2d at
  2   1175. Plaintiff seeks recovery for two violations of the FCRA, which are addressed
  3   separately below.
  4                        (a)      Plaintiff sufficiently alleges that Lend Tech willfully
  5                                 violated the FCRA by obtaining his consumer report
  6                                 absent any permissible purpose.
  7         The FCRA generally makes it unlawful for any person to obtain a consumer
  8   report for any purpose unless “the consumer report is obtained for a purpose for
  9   which the consumer report is authorized to be furnished under this section.” 15
 10   U.S.C. § 1681b(f), et seq.; see also Nayab v. Capital One Bank (USA), N.A., 942
 11   F.3d 480, 495 (9th Cir. 2019). Additionally, to trigger statutory damages, a plaintiff
 12   must establish that a defendant’s violation was willful. 15 U.S.C. § 1681n(a), et seq.
 13   Therefore, to state a prima facie case for a violation of Section 1681b(f), a plaintiff
 14   must allege that the defendant: (1) obtained a consumer report from a consumer
 15   reporting agency, (2) absent any permissible purpose, and (3) that defendant’s
 16   violation was willful. See Myers v. Bennett Law Offices, 238 F.Supp.2d 1196, 1201
 17   (D. Nev. 2002). However, “[a] plaintiff need allege only facts giving rise to a
 18   reasonable inference that the defendant obtained his or her credit report in violation
 19   of § 1681b(f)(1) to meet their burden of pleading.” Nayab, 942 F.3d at 493. A
 20   plaintiff is not required to allege that actual improper use. Id. (“[Plaintiff] did not
 21   have the burden of pleading Capital One’s actual unauthorized purpose”).
 22         Here, Plaintiff sufficiently alleges that Lend Tech violated the FCRA by
 23   obtaining his consumer report absent any permissible purpose. That is, Plaintiff
 24   alleged that Lend Tech procured his consumer report on January 21, 2019. (Compl.
 25   ¶ 74.) Plaintiff further alleged that Lend Tech did not possess any permissible
 26   purpose for obtaining his report. (Id. ¶ 75.) Moreover, Plaintiff pleaded that he has
 27
 28
                   Notice of Motion and Motion for Default Judgment Against Lend Tech Loans, Inc.
                                                       -8-
Case 8:19-cv-01257-JFW-PJW Document 63 Filed 01/13/20 Page 14 of 21 Page ID #:479




  1   no relationship with Lend Tech, has never conducted any business with Lend Tech,
  2   and never provided his authorization to obtain the report. (Id. ¶ 50.) Further, despite
  3   claiming that it was intending to offer Plaintiff a firm offer of credit, Lend Tech has
  4   never provided any firm offer of credit to Plaintiff. (Id. ¶¶ 28, 75.) Thus, Plaintiff
  5   has sufficiently alleged facts giving rise to a reasonable inference that Lend Tech
  6   obtained his report in violation of Section 1681b(f). Moreover, while not required to
  7   allege the “actual improper use” of his report, Plaintiff did so anyway. That is,
  8   Plaintiff also alleged that Lend Tech violated the FCRA by later reselling his
  9   consumer report to UDS. (Id. ¶¶ 76-81.) In short, Lend Tech claimed to obtain
 10   Plaintiff’s consumers report for one purpose and then immediately resold his report
 11   for a blatantly improper purpose—further illustration of a willful violation of its
 12   duties under the Act. Therefore, Plaintiff is entitled to default judgment with respect
 13   to his Section 1681b(f) claim.
 14                         (b)     Plaintiff sufficiently alleges that Lend Tech resold his
 15                                 consumer report to UDS in violation of the FCRA.
 16         Plaintiff also sufficiently alleges a violation of Section 1681e(e) of the
 17   FCRA, which specifically “applies to resellers of [consumer] reports.” See Myers,
 18   238 F.Supp.2d at 1201. Section 1681e(e) makes it unlawful to “procure a consumer
 19   report for purposes of reselling the report (or any information in the report) unless
 20   the person discloses to the consumer reporting agency”: (1) “the identity of the end-
 21   user of the report (or information);” and (2) “each permissible purpose under
 22   section 1681b of this title for which the report is furnished[.]” 15 U.S.C. §
 23   1681e(e)(1). Further, resellers of consumer reports have an obligation to determine
 24   the end user of the consumer report, the purpose for which the report will be used,
 25   and make a reasonable effort to verify both. See Kausch v. Wilmore, No. SACV 07–
 26   817 AG (MLGx), 2009 WL 481346, at *3 (C.D. Cal. 2009) (“[Defendant] was
 27
 28
                   Notice of Motion and Motion for Default Judgment Against Lend Tech Loans, Inc.
                                                       -9-
Case 8:19-cv-01257-JFW-PJW Document 63 Filed 01/13/20 Page 15 of 21 Page ID #:480




  1   obligated, under the statute, to determine the end user of [plaintiff’s] credit report
  2   and the purpose of the request for [plaintiff’s] credit report. [defendant] was further
  3   obligated to make “reasonable efforts” to verify Master PI's representations
  4   regarding the end user of the credit report and the purpose for the request.”); see
  5   also 15 U.S.C. § 1681e(e)(2), et seq.
  6         Here, Plaintiff alleges a clear-cut violation of Section 1681e(e). Plaintiff
  7   alleges that Lend Tech obtained Plaintiff’s consumer report and later resold the
  8   report to UDS. (Compl. ¶¶ 74, 77.) Further, Plaintiff alleged that UDS did not
  9   possess any permissible purpose to obtain his consumer report. (Id. ¶¶ 77, 94.)
 10   Moreover, Plaintiff explicitly alleged UDS’s actual purpose—soliciting Plaintiff to
 11   purchase its document preparation services. (Id. ¶ 91.) Plaintiff also pleaded that
 12   UDS, itself, admitted that it is not a financial institution, bank, or lender and does
 13   not underwrite loans. (Id. ¶ 79, 88.) Thus, it is clear that UDS had no permissible
 14   purpose for obtaining Plaintiff’s consumer report. Further, Plaintiff alleged that
 15   Lend Tech: (1) failed to implement reasonable procedures to ensure that consumer
 16   reports were only sold or conveyed for a permissible purpose, (2) failed to identify
 17   the end user(s) of the reports, and (3) failed to conduct a reasonable search to ensure
 18   that end users, such as UDS, had a permissible purpose. (Id. ¶¶ 76, 80.) Taken
 19   together, it is clear that Lend Tech had no reason to believe that UDS had any
 20   permissible purpose to obtain the report. Regardless, the allegations make clear that
 21   Lend Tech failed to conduct any sort of investigation to ensure that a permissible
 22   purpose existed. As such, the well-pleaded allegations establish a willful violation
 23   of Section 1681e(e) of the FCRA.
 24                3.      The sum of money at stake is reasonable.
 25         For the fourth Eitel factor, “the court must consider the amount of money at
 26   stake in the relation to the seriousness of the Defendant’s conduct.” PepsiCo, Inc.
 27
 28
                   Notice of Motion and Motion for Default Judgment Against Lend Tech Loans, Inc.
                                                      - 10 -
Case 8:19-cv-01257-JFW-PJW Document 63 Filed 01/13/20 Page 16 of 21 Page ID #:481




  1   238 F.Supp.2d at 1176. Ordinarily, a “plaintiff seeking default judgment is
  2   ‘required to prove all damages sought in the complaint.’” Medici Textile, Inc. v.
  3   Mystique Apparel Group Inc., Case No. CV 18-8428 FMO (MAAx), 2019 WL
  4   3099679, *3 (C.D. Cal. Apr. 8, 2019). However, where a plaintiff seeks “to recover
  5   statutory damages, actual damages need not be proven.” Id. And the court “has
  6   wide discretion in determining the amount of statutory damages to be awarded[.]’”
  7   Id.
  8         Under the FCRA, the Court may award statutory damages ranging between
  9   $100 to $1,000 per violation as well as costs and attorneys’ fees. See 15 U.S.C. §
 10   1681n(a). Further, in the context of default judgments, courts have found the
 11   FCRA’s maximum statutory damages ($1,000 per violation) to be reasonable. See
 12   Ebueng v. Credit One Bank, N.A., Case No. EDCV-17-01991-MWF (ASx), 2018
 13   WL 6010355, at *4 (C.D. Cal. Feb. 20, 2018) (awarding $1,000 in default damages
 14   for a violation of the FCRA along with costs and attorneys’ fees); see also Zaby v.
 15   Perfection Collection, LLC, Case No. 2:19-cv-00539-RFB-DJA, 2019 WL
 16   5067184, *2 (D. Nev. Oct. 9, 2019) (awarding $1,000 in default damages for a
 17   FCRA violation along with costs and attorneys’ fees).
 18         Here, Plaintiff seeks damages in the sum of $2,000 (or $1,000 for each of
 19   Lend Tech’s violation). Again, Plaintiff has established two willful violations of the
 20   FCRA. First, Plaintiff’s well-pleaded allegations establish that Lend Tech willfully
 21   violated the FCRA by procuring Plaintiff’s consumer report absent any permissible
 22   purpose. Second, the allegations establish that Lend Tech willfully violated the
 23   FCRA when it then resold Plaintiff’s consumer report to UDS absent any
 24   permissible purpose. Accordingly, Plaintiff seeks the maximum statutory damages
 25   for each violation of the FCRA, or $2,000. Additionally, pursuant to L.R. 55-3,
 26   Plaintiff also requests attorneys’ fees in the sum of $400. Given Lend Tech’s brazen
 27
 28
                  Notice of Motion and Motion for Default Judgment Against Lend Tech Loans, Inc.
                                                     - 11 -
Case 8:19-cv-01257-JFW-PJW Document 63 Filed 01/13/20 Page 17 of 21 Page ID #:482




  1   violations of the Act, the sum of damages is reasonable. This factor also argues in
  2   favor of approval.
  3                 4.      Lend Tech failed to appear, as such, no dispute concerning
  4                         material facts exists.
  5          “The fifth Eitel factor considers the possibility of dispute as to any material
  6   facts in the case.” PepsiCo, Inc., 238 F.Supp.2d at 1177. Courts repeatedly find that
  7   no genuine dispute of material facts exist when a defendant fails to appear and
  8   answer. See id. (“Upon entry of default, all well-pleaded facts in the complaint are
  9   taken as true, except those relating to damages. . . . Accordingly, no genuine dispute
 10   of material facts would preclude granting Plaintiffs' motion.”); see also Landstar
 11   Ranger, Inc., 725 F. Supp. 2d at 922 (“Since Landstar has supported its claims with
 12   ample evidence, and defendant has made no attempt to challenge the accuracy of
 13   the allegations in the complaint, no factual disputes exist that preclude the entry of
 14   default judgment.”); Elektra Entertainment Group Inc, 226 F.R.D. at 393 (“Because
 15   all allegations in a well-pleaded complaint are taken as true after the court clerk
 16   enters default judgment, there is no likelihood that any genuine issue of material
 17   fact exists.”).
 18          Here, Lend Tech has refused to appear, answer, or otherwise respond. As
 19   such, all factual allegations are taken as true except those relating to damages.
 20   Moreover, as explained above, Plaintiff’s well pleaded allegations sufficiently state
 21   a claim for relief for a violation of the FCRA. And Lend Tech’s refusal to appear
 22   and challenge the allegations leaves no possibility of a genuine issue of material
 23   fact to consider. As such, this factor argues in favor of default.
 24                 5.       Lend Tech’s default was not the result of excusable neglect.
 25          The sixth Eitel factor “considers whether a defendant's default may have
 26   resulted from excusable neglect.” Vogel, 992 F.Supp.2d at 1013. This factor
 27
 28
                    Notice of Motion and Motion for Default Judgment Against Lend Tech Loans, Inc.
                                                       - 12 -
Case 8:19-cv-01257-JFW-PJW Document 63 Filed 01/13/20 Page 18 of 21 Page ID #:483




  1   militates in favor of approval when a defendant is served and refuses to appear. See
  2   Wecosign, Inc. v. IFG Holdings, Inc., 845 F.Supp.2d 1072, 1082 (C.D. Cal 2012)
  3   (“This factor favors default judgment when the defendant has been properly served
  4   or the Plaintiff demonstrates that the defendant is aware of the lawsuit.”); see also
  5   Ibarra v. Hernandez, Case No. CV 15-6169 DMG (ASx), 2016 WL 8849021, at *3
  6   (C.D. Cal. Jan. 15, 2016) (“There is no indication that Defendants' failure to answer
  7   is due to excusable neglect. Both have been served and neither have answered.”);
  8   see also Joe Hand Prod., Inc. v. Behari, No. 2:12–cv–1522 KJM AC, 2013 WL
  9   1129311, at *5 (E.D. Cal. Mar. 18, 2013) (“Despite ample notice of this lawsuit and
 10   plaintiff's intention to seek a default judgment, defendant has not appeared in this
 11   action to date. Thus, the record suggests that defendant has chosen not to defend
 12   this action, and not that the default resulted from any excusable neglect.”).
 13         Here, Lend Tech was timely served with a copy of the summons and
 14   complaint. (See Dkt. 45.) Moreover, Plaintiff also made a multitude of attempts to
 15   serve Lend Tech—including multiple attempts at both Lend Tech’s claimed current
 16   address and its prior business address. (See Dkt. 31.) Additionally, Plaintiff’s
 17   counsel located the home address for Lend Tech’s president and attempted service
 18   there as well. (See id.) Furthermore, Plaintiff also served notice of the request for
 19   default upon Lend Tech. (See Dkt. 54-3.) In short, Lend Tech was properly served,
 20   had ample notice of this lawsuit, and chose not to respond. As such, Lend Tech’s
 21   failure to respond is not the product of excusable neglect.
 22                6.      Lend Tech’s refusal to appear or respond renders a decision
 23                        on the merits effectively impossible.
 24         Finally, the seventh Eitel factor requires the Court to consider the strong
 25   preference for deciding cases on the merits. PepsiCo, Inc., 238 F.Supp.2d at 1177.
 26   “However, the mere existence of Fed.R.Civ.P. 55(b) indicates that ‘this preference,
 27
 28
                   Notice of Motion and Motion for Default Judgment Against Lend Tech Loans, Inc.
                                                      - 13 -
Case 8:19-cv-01257-JFW-PJW Document 63 Filed 01/13/20 Page 19 of 21 Page ID #:484




  1   standing alone, is not dispositive.’” Id. (citation omitted). Moreover, courts repeated
  2   find that a defendant’s refusal to appear “makes a decision on the merits
  3   impractical, if not impossible.” Id.; see also Design Collection, Inc. v. Unlimited
  4   Avenues, Inc., Case No. CV 18-2481 FMO (JCx), 2019 WL 988679, at *4 (C.D.
  5   Cal. Jan. 18, 2019) (same); see also WecoSign, Inc. v. IFG Holdings, Inc., 845
  6   F.Supp.2d 1072, 1083 (C.D. Cal. 2012) (“where a defendant fails to appear and
  7   respond as occurred here, a decision on the merits is impossible and default
  8   judgment is appropriate.”)
  9         In this case, Lend Tech was timely served and failed to respond. Moreover,
 10   Lend Tech’s refusal to appear and respond renders a decision on the merits
 11   essentially impossible. Consequently, Plaintiff now seeks a default judgment. And
 12   this factor also weighs in favor of default.
 13   IV.   CONCLUSION
 14         Lend Tech had ample notice of this lawsuit and chose not to defend itself
 15   against the well-pleaded allegations. Therefore, Plaintiff respectfully requests that
 16   the Court enter default judgment in his favor and award such additional relief as it
 17   deems necessary, reasonable, and just.
 18
 19                                                  Respectfully submitted,
 20
 21   Dated: January 13, 2020                        Bryce Abbink, individually and on behalf of
                                                     all others similarly situated,
 22
 23                                         By:       /s/ Taylor T. Smith
                                                     One of Plaintiff’s Attorneys
 24
 25                                                  Aaron D. Aftergood (239853)
                                                       aaron@aftergoodesq.com
 26                                                  THE AFTERGOOD LAW FIRM
                                                     1880 Century Park East, Suite 200
 27                                                  Los Angeles, CA 90067

 28
                   Notice of Motion and Motion for Default Judgment Against Lend Tech Loans, Inc.
                                                      - 14 -
Case 8:19-cv-01257-JFW-PJW Document 63 Filed 01/13/20 Page 20 of 21 Page ID #:485



                                                   Telephone: (310) 550-5221
  1                                                Facsimile: (310) 496-2840
  2                                                Taylor T. Smith (admitted pro hac vice)
                                                     tsmith@woodrowpeluso.com
  3                                                WOODROW & PELUSO, LLC
                                                   3900 East Mexico Avenue, Suite 300
  4                                                Denver, Colorado 80210
                                                   Telephone: (720) 213-0675
  5                                                Facsimile: (303) 927-0809
  6                                                Attorneys for Plaintiff and the Classes
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                 Notice of Motion and Motion for Default Judgment Against Lend Tech Loans, Inc.
                                                    - 15 -
Case 8:19-cv-01257-JFW-PJW Document 63 Filed 01/13/20 Page 21 of 21 Page ID #:486




  1                               CERTIFICATE OF SERVICE
  2         The undersigned hereby certifies that a true and correct copy of the above
  3   titled document was served upon counsel of record by filing such papers via the
  4   Court’s ECF system on January 13, 2020.
  5                                                 /s/ Taylor T. Smith
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                  Notice of Motion and Motion for Default Judgment Against Lend Tech Loans, Inc.
                                                     - 16 -
